Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 1 of 8




   1   Edward Jason Dennis
       jdennis@lynnllp.com
   2
       (Pro hac vice application pending)
   3
       Eliyahu Ness (State Bar No. 311054)
       eness@lynnllp.com
   4   LYNN PINKER COX & HURST, LLP
       2100 Ross Avenue, Suite 2700
   5   Dallas, Texas 75201
       Telephone: (214) 981-3800
   6   Fax: (214)-981-3839
   7   Attorneys for Corporate Recovery
       Associates, LLC and Richard Feferman
   8

   9

  10
                             UNITED STATES BANKRUPTCY COURT
  11
                              SOUTHERN DISTRICT OF CALIFORNIA
  12

  13
       IN RE:                                          )   Case No.: 17-06078-MM11
                                                       )
  14                                                   )   Chapter 11
                                                       )
  15
       CORE SUPPLEMENT                                 )   CORPORATE RECOVERY
                                                       )   ASSOCIATES, LLC’S SECOND
  16   TECHNOLOGY, INC. a California                   )   REPORT OF TASKS PERFORMED
       Corporation                                     )   BY CHIEF RESTRUCTURING
  17                                                   )   OFFICER WITH SUPPORTING
                                                       )   BACK-UP.
  18                                                   )
                                                       )   Judge: Hon. Margaret M. Mann
  19        Debtor and Debtor in Possession            )   Dept.1 Room 218
                                                       )
  20                                                   )
  21
       ____________________________________
  22

  23

  24
              Corporate Recovery Associates, LLC (“CRA”) submits its Second Report of
  25
       Tasks Performed by Chief Restructuring Officer Richard Feferman and Support
  26
       Staff With Supporting Back-Up (the “Report”) for the period February 1, 2018 –
  27
       March 31, 2018 (the “Reporting Period”) for work performed for Core
  28
       Supplement Technology, Inc. (the “Debtor”).



       Page 1 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 2 of 8




   1

   2

   3
                                                 SUMMARY
   4
              On February 23, 2018, the Court entered its Order Granting Debtor’s Motion
   5
       for Entry of an Order Pursuant to Section 363 and 105(a) of the Bankruptcy Code
   6
       Approving the Engagement Contract of Richard Feferman and Corporate
   7
       Recovery Associates, LLC as Chief Restructuring Officer (Dkt. 153) (the
   8
       “Employment Order”), pursuant to which Richard Feferman was retained to serve
   9
       as the Debtor’s Chief Restructuring Officer and CRA was retained to perform
  10
       services related thereto.
  11

  12
                Summary of Fees and Time Spent During the Reporting Period
  13
        Total Fees                                         $49,600.00
  14    Total Expenses                                     $775.60
  15    Time Spent By CRO                                  274.1 Hours
  16    Time Spent By Authorized Assistants                48.4
  17

  18                                      REPORT IN DETAIL
  19          Pursuant to the Employment Order, CRA hereby submits its Second
  20   Report of Tasks Performed.
  21          Alan Myers was utilized by CRA during the Reporting Period for 48.4
  22   hours, however Mr. Myers billable time is limited to 20 hours per month therefor
  23   there was no charge for 8.4 hours. Mr. Myers billable rate was $240 per hour
  24
       during the reporting period. In accordance with CRA’s approved retention terms,
  25
       Richard Feferman, the Debtor’s Chief Restructuring Officer, and a member of
  26
       CRA, bills at a discounted flat rate of $20,000.00 per month. This Report covers
  27
       the period commencing on February 1, 2018 through March 31, 2018. The
  28
       combined fees and expenses break down as follows:


       Page 2 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 3 of 8




   1

   2

   3    Period                  Fees                   Expenses           Total
   4
        February 2017           $24,800.00             $479.74            $25,279.74
        March 2017              $24,800.00             $295.85            $25,095.85
   5

   6
              CRA has been paid to date as follows:
   7
        Reporting Period                 Amount     Description
   8
        December 26, 2017 –                         This amount represents payment of the
   9    January 31, 2018                 $23,870.97 flat monthly fee, for the Reporting
  10
                                                    Period, payable upon entry of the
                                                    Employment Order.
  11    Fee Advance                      $20,000.00 Fee advance called for in the Fee
  12                                                Agreement.
  13
              Below is a summary of services provided by Mr. Feferman and Mr. Myers
  14

  15
       during the period of time covered by this Report. Attached as Exhibit “A” hereto

  16   is the name of each professional who performed services in connection with this
  17   case during the period covered by this Report and the hourly rate for each such
  18   professional. Attached hereto as Exhibit “B” are Mr. Feferman’s detailed time and
  19   expenses for the period of time covered by this Report.
  20

  21
        Summary of Services of Richard Feferman, Chief Restructuring Officer for
  22

  23
                         the Period December 26, 2017 – January 31, 2018
  24
              Accounting (48.4 Hours)
  25
              Work in this category encompasses all of the time spent by Alan Myers
  26
       [and none of the CRO’s time] which included an assessment of the Debtor’s
  27
       accounting system; staffing problems and work not being completed; how the
  28
       system is maintained; and how data is collected and entered into system. Evluate
       how data

       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
       Page 3 of 8
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 4 of 8




   1   and accounting system can be sequestered and preserved for use after sale of
   2
       business assets. Respond to multiple inquiries from CRO. Examination and
   3
       analysis of fixed assets, inventory and tax reporting status. Examination and
   4
       analysis of leased versus owned equipment. Examination and analysis of
   5
       transactions between Debtor and Simpson. Identify leased equipment erroneously
   6
       listed as being sold to Simpson.
   7
              (AD) Asset Disposition (158.3 Hours)
   8
              Activities in this category include (but are not limited to) extensive meetings
   9

  10
       and negotiations with attorney Mette Kurth and representatives of Simpson Labs in
  11   an attempt to resurrect and improve the sale of substantially all of the Debtor’s
  12   assets after the denial of the sale motion that was heard on or about March 8, 2018.
  13   Conduct telephone calls and in-person meetings with representatives of the Tiger
  14   Group regarding evaluating the Debtor’s assets, providing an estimate of the
  15   liquidation value of the Debtor’s assets, and making an offer to purchase the
  16
       Debtor’s assets in bulk for them to liquidate piecemeal. Meeting with, reporting,
  17
       and conducting negotiations with prospective buyers, the Debtor’s creditors
  18
       including its major secured creditor and attorneys for insiders (two sides of a
  19
       serious business dispute that had fractured the Board into 2 factions) and the
  20
       Debtor on all aspects of the disposition of the Debtor’s assets including leased
  21
       versus owned assets; sales procedures; identifying prospective buyers; contacting
  22

  23
       and marketing the Debtor’s assets to more than 50 prospective buyers; negotiating

  24
       transitional services and cooperation with the stalking horse; preservation of the
  25   Debtor’s books and records for use by both the Buyer and Seller (post sale);
  26   responding to and assisting with due diligence requests of prospective buyers.
  27   Confer with counsel and other parties on sales procedures respond to questions
  28   regarding same. Examine and identify assets that may possibly be sold to



       Page 4 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 5 of 8




   1   prospective buyers. Conduct face to face meetings, teleconferences, and exchange
   2
       emails with multiple prospective buyers for the Debtors Assets. Respond to
   3
       diligence requests from multiple prospective buyers. Work extensively with
   4
       counsel on the documentation of the transaction.
   5

   6          (FEA) Fee and Employment Application (3.9 Hours)
   7          The time spent in this category consists of negotiations with Bank of
   8   America regarding the carve out and permission to use cash collateral which
   9
       were required by the former CRO and CRA in consideration for accepting this
  10
       engagement; and attending the hearing on the engagement.
  11

  12          (BA) Business Analysis (26.3 Hours)
  13          Work in this area included but is not limited to the following. Examination
  14   and analysis of whistle blower allegations leading to concern of misappropriation
  15   of intellectual property. Work with Alan Myers and staff on problems with
  16
       accounting department. Preparation of wind-up forecast. Work with Richard Bass,
  17
       Nikki McEvers, and Alan Myers on examination of Simpson transactions; and
  18
       reconciliation of bank records with MORs. Conduct teleconferences with counsel
  19
       regarding financial issues.
  20

  21          (BO) Business Operations (18.5 Hours)
  22          Work in this category included the conduct of meetings and
  23
       teleconferences regarding operational status, staffing, sales, collections, etc. Work
  24
       with staff on inventory issues, problems with accounting staff, employee reviews,
  25
       workforce reductions, wind down planning, payroll issues, vendor issues,
  26
       transitional issues, insurance coverage. Work with staff on resolving or mitigating
  27
       accounting department problems.
  28




       Page 5 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 6 of 8




   1
              (CA) Case Administration (13.5 Hours)
   2
              Work in this category included, but was not limited to the following.
   3
       Obtain consents from the Board of Directors to hire Mette Kurth as Special
   4
       Counsel for a final effort to save the sale of the Debtor’s operating assets. Discuss
   5
       prospective replacement of counsel with Jeff Cawdrey. Respond to members of
   6
       the Board of Directors regarding case status and next steps. Confer with counsel
   7
       regarding problems including the problematic performance of the accounting
   8
       department; possible misappropriation of intellectual property; and declarations in
   9

  10
       support of transaction. Interview staff regarding possible misappropriation of IP.
  11   Confer with staff regarding efforts to market estate assets. Confer with Bank of
  12   America’s counsel on multiple issues. Review open items necessary to move case
  13   forward; discuss same with counsel and key staff. Divide work and avoid
  14   duplication.
             (CAO) Claims Analysis and Objections (.8 hours)
  15

  16
              Time spent in the category included work on the examination and analysis of

  17
       individual claims that merited attention at the time the work was performed.
  18
              (D) Data Analysis (3.9 Hours)
  19
              Time spent in this category centered around the examination and analysis of
  20
       the Debtor’s information system including problems; and as the asset sale included
  21
       the purchase of the IT System it was necessary to plan and take measures to
  22

  23
       preserve the system in such a way that the Debtor or a successor to the Debtor

  24
       would be able to access information. For instance, this work enabled the chapter 7
  25   trustee to prosecute avoidance actions.
  26
              (FEAO) Fee and Employment Applications of Others (.1 Hours)
  27
              Time spent in this category was for the examination of email from board
  28
       members regarding the hiring of Mette Kurth.


       Page 6 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 7 of 8




   1
              (F) Finance (21.5) Hours
   2
              Time spent in this category included identifying leased equipment, and
   3
       requesting payoff statements on secured obligations. Also time was spent
   4
       conferring and communicating with counsel on related issues. Working on and
   5
       communicating with Bank of America and counsel on cash collateral issues, as
   6
       well as reviewing budgets (and necessary expenditures) with Bank of America’s
   7
       counsel (and amending such budgets). Additionally, considerable time was spent
   8
       discussing an accommodation from Bank of America for the provision of
   9

  10
       unencumbered cash for the benefit of creditors. Analysis of leases and preparing
  11   for the rejection of leases. Numerous telephone conversations with attorneys
  12   concerning the negotiation of a consensual cash collateral agreement. Conducted
  13   multiple discussions with attorneys including Debtor’s counsel and Bank of
  14   America’s counsel regarding items that needed to be paid and the potential for
  15   irreparable harm to the Debtor’s estate.
  16

  17          (LC) Litigation Consulting (1.1 hours)
  18          Time spent in this category consists of work necessary to examine the
  19   potential misappropriation of intellectual property of the Debtor. This issue
  20   impacted multiple areas and thus related work was performed in other billing
  21   categories.
  22

  23
              (OSC) Order to Show Cause (.2 Hours)
  24
              Time spent in this category was spent conferring with counsel and
  25   obtaining the relevant transcript.
  26
              Plan (14.3 Hours)
  27

  28




       Page 7 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
Case 17-06078-MM7        Filed 04/06/20     Entered 04/06/20 17:32:29    Doc 397   Pg. 8 of 8




   1          Time spent in this category consisted of preparation and revision of a
   2
       distribution analysis submitted to the Court and used in negotiations.
   3
       Conferring with counsel and creditor on deal structure.
   4
              Travel (11.7 Hours)
   5
              Travel to and from client site between Del Mar, CA and Oceanside, CA;
   6
       travel to and from San Diego, CA Bankruptcy Courthouse.
   7

   8

   9

  10
              I declare under penalty of perjury that the foregoing along with all
  11   attachments and supporting data is true and correct to except as to those matters
  12   stated on information and belief and as to those matters I reasonably believe
  13   them to be true.
  14

  15
              Executed this 6st day of April 2020 at San Diego, California.
  16

  17

  18

  19                                                 Richard J. Feferman
  20

  21

  22

  23

  24

  25

  26

  27

  28




       Page 8 of 8
       Second Report of Tasks Performed by Chief Restructuring Officer         17-006078-11 MM11
